Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	The previous 112(a) rejection over claim 20 is withdrawn due to applicant’s arguments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Claims 11 and 20 now recite “wherein a substantial portion of the first and second surface are exposed”.  It is unclear what is considered a “substantial portion of the first and second surface” The term “substantial” is relative and the instant spec does not mention this term or provide a definition of what size portion would meet this term. The instant spec only provides a drawing that shows one placement of the handle(see Fig 2). It is unclear if the “substantial” limitation only describes this one embodiment or if it allows for additional configurations within the claim language.  
	Claims 11 and 20 now recites “the group of openings do not cover a substantial portion of the piece of material”. Similarly, it is unclear what the term “substantial” means in terms of the area of the group of openings covering the piece of material. As such, no definition or mention of this term is provided in the instant spec. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juarez(US 2014/0209720) in view of Tarlow(US 2005/0138736), Margaret(US 2008/0028951), and Myvett(US 2018/0154532),
Regarding claim 11, Juarez teaches a method of using a hand-held kitchen tool to zest or grate a food item, comprising
1)Providing an apparatus comprising a body(104) and a handle(102), wherein the body comprises a piece of material having:
A first surface extending width-wise from a first side to a second side and length-wise from a first end to a second end(paragraph 13, Fig 1-2); and
A second surface, opposite the first surface and extending width-wise from the first side to the second side and length wise from the first end to the second end,
Wherein the piece of material comprises a group of openings(126) extending through the first surface and the second surface of the piece of material(see Fig 6, paragraph 26)
The handle extends from the first surface of the piece of material and is configured such that a user can hold the handle to use the apparatus(paragraph 18)
2) holding the apparatus by the handle(102) such that at least a portion of the user’s hand is positioned adjacent to the first surface of the piece of material and opposite the second surface of the piece of material(paragraph 18)

4) moving the apparatus such that the group of openings moves along the food item and thereby zests or grates the food item from the group of openings from the second surface to the first surface of the piece of material, wherein at least a portion of the user’s hand is shielded by the piece of material from making contact with the food item while the user is zesting or grating the food item with the apparatus(See paragraph 13, the user grasps the device by the handle so the user’s hand would not come in contact with the food item when zesting or grating). 
Juarez teaches that the grater is substantially planer so that it would have been obvious to have the first side straight(paragraph 21). Juarez also teaches that the grater can have a curved contour(paragraph 21). Therefore, it would have would been obvious to have the first side straight and the second side curved inward forming a U shape depending on the type of food worked upon and the comfort of the user. 
Also, changes in size of shape are matters requiring only ordinary skill in the art and hence are considered routine expedients.  Absent a demonstration of criticality, changes in size or shape do not patentably distinguish the claimed invention from the prior art.  See MPEP 2144.04 IV.
Juarez does not specifically teach a plurality of protrusions spaced apart along the first end between the first side and the second side of the material. However, Tarlow teaches a multipurpose kitchen utensil that comprises a knife(38), a spatula(40), and a grater(36) with an option of including a removeable fork(130) on the handle 11 at the 
Juarez does not specifically teach that the second end of the piece of material extending from the first side to the second side curves outward away from the piece of material forming a protrusion at least partly along the second end extending between the first side and the second side of the piece of material. However, Margaret teaches a hand tool for squeezing, chopping and pureeing food(paragraph 2). The tool comprises a center handle(40) and a head(1) with a convex pressing surface(10) that comprises bumps(15) for efficient pureeing of food. The tool also comprises a blade(30) that curves outward from the head and allows a user to chop and puree food(paragraphs 6 and 7). It would have been obvious to include a blade on the second end of the grater in Juarez that curves outward away from the piece of material in order to enable chopping and pureeing of food products. Since multi-tools are well known as taught in Tarlow and Margaret, it would have been obvious to adopt this feature in order to provide the user with more cooking instruments, thus saving space and equipment. 
Juarez does not specifically teach that the grater comprises an elongated opening extending through and between the first surface and the second surface of the piece of material. However, Myvett teaches a grating knife comprising a blade and a handle wherein the blade comprises a plurality of punctures(openings, 30) on one end and elongated openings(36) on the other end. The punctures grate the food product and 
Juarez does not specifically teach that a substantial portion of the first surface and the second surface is exposed. Juarez also does not teach that the elongated opening and the group of openings are visible on the first surface and second surface. However, Juarez teaches that the handle has an ergonomic design and that the design of the device is intended to facilitate grasping of the handle(paragraph 22). Therefore, it would have been obvious to adjust the size of the handle in order to allow the user to properly grasp the handle. A smaller handle would allow for a substantial portion of the openings to be not covered by the handle and thus render the group of openings and elongated openings being visible from the first surface and the second surface and the food item being visible as the food items moves through the group of openings from the second surface to the first surface

As such, changes in size of shape are matters requiring only ordinary skill in the art and hence are considered routine expedients.  Absent a demonstration of criticality, changes in size or shape do not patentably distinguish the claimed invention from the prior art.  See MPEP 2144.04 IV.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juarez(US 2014/0209720) in view of Tarlow(US 2005/0138736), Margaret(US 2008/0028951), Myvett(US 2018/0154532), Claudepierre(How to squeeze the most juice from a lime with a juicer), Blue Kitchen.com(Kids in the kitchen:French knife maker creates serious, safe cooking tools for young chefs), and Amazon.com(Hulless Stainless steel Onion Holder for Slicing, Vegetable Potato Cutter Slicer, Onion Cutting tool, Stainless steel Cutting Kitchen gadgets). 

1)Providing an apparatus comprising a body(104) and a handle(102), wherein the body comprises a piece of material having:
A first surface extending width-wise from a first side to a second side and length-wise from a first end to a second end(paragraph 13, Fig 1-2); and
A second surface, opposite the first surface and extending width-wise from the first side to the second side and length wise from the first end to the second end,
Wherein the piece of material comprises a group of openings(126) extending through the first surface and the second surface of the piece of material(see Fig 6, paragraph 26)
The handle extends from the first surface of the piece of material and is configured such that a user can hold the handle to use the apparatus(paragraph 18)
2) holding the apparatus by the handle(102) such that at least a portion of the user’s hand is positioned adjacent to the first surface of the piece of material and opposite the second surface of the piece of material(paragraph 18)
3)positioning the group of openings of the piece of material on the food item such that the second surface of the piece of material is positioned adjacent to the food item(paragraph 18); and
4) moving the apparatus such that the group of openings moves along the food item and thereby zests or grates the food item from the group of openings from the second surface to the first surface of the piece of material, wherein at least a portion of the user’s hand is shielded by the piece of material from making contact with the food 
Juarez teaches that the grater is substantially planer so that it would have been obvious to have the first side straight(paragraph 21). Juarez also teaches that the grating surface 105 may be curved as shown in figure 2. Therefore, it would have would been obvious to have the first side straight and the second side curved inward creating a U shape depending on the type of food worked upon and the comfort of the user. 
Also, changes in size of shape are matters requiring only ordinary skill in the art and hence are considered routine expedients.  Absent a demonstration of criticality, changes in size or shape do not patentably distinguish the claimed invention from the prior art.  See MPEP 2144.04 IV.
Juarez does not specifically teach a plurality of protrusions spaced apart along the first end between the first side and the second side of the material. However, Tarlow teaches a multipurpose kitchen utensil that comprises a knife(38), a spatula(40), and a grater(36) with an option of including a removeable fork(130) on the handle 11 at the opposite end of the grater(paragraph 12,32, Fig 1 and 7). Tarlow teaches that the multipurpose tool helps save space and money due to the combination of multiple functions into one tool(paragraph 4). It would have been obvious to include a fork style apparatus comprising spaced apart protrusions at the first end of the grater of Juarez in order to provide a multi-functional tool that can save a user space and money. 
Juarez does not specifically teach that the second end of the piece of material extending from the first side to the second side curves outward away from the piece of 

Juarez does not specifically teach that the grater comprises an elongated opening extending through and between the first surface and the second surface of the piece of material. However, Myvett teaches a grating knife comprising a blade and a handle wherein the blade comprises a plurality of punctures(openings, 30) on one end and elongated openings(36) on the other end. The punctures grate the food product and the elongated openings function to thinly slice the food product(paragraph 21). It would have been obvious to include an elongated opening on a portion of the piece of material between the handle and the first end of the piece of material of Juarez as taught in Myvett in order to enable a user to thinly slice a food product, thus providing more functions in the multi-use kitchen tool. It would have been obvious to have an elongated opening on one side of the piece of material between the handle and the first end and 
Juarez does not specifically teach that a substantial portion of the first surface and the second surface is exposed. Juarez also does not teach that the elongated opening and the group of openings are visible on the first surface and second surface. However, Juarez teaches that the handle has an ergonomic design and that the design of the device is intended to facilitate grasping of the handle(paragraph 22). Therefore, it would have been obvious to adjust the size of the handle in order to allow the user to properly grasp the handle. A smaller handle would allow for a substantial portion of the openings to be not covered by the handle and thus render the group of openings and elongated openings being visible from the first surface and the second surface and the food item being visible as the food items moves through the group of openings from the second surface to the first surface
It would have been obvious to adjust the location of the handle, i.e. have it extend from the center portion of the first surface of the piece of material, in order to aid in the ease of grasping the handle. For example, Margaret teaches a hand tool for squeezing, chopping and pureeing food(paragraph 2). The tool comprises a center handle(40) and a head(1) with a convex pressing surface(10) that comprises bumps(15) for efficient pureeing of food. Margaret teaches that the handle placement allows the 
As such, changes in size of shape are matters requiring only ordinary skill in the art and hence are considered routine expedients.  Absent a demonstration of criticality, changes in size or shape do not patentably distinguish the claimed invention from the prior art.  See MPEP 2144.04 IV.
Ultimately, the applicant’s invention merely amounts “combining prior art elements according to known methods to yield predictable results” as identified in KSR as a rationale that supports a conclusion of obviousness. The invention combines known kitchen tools including a grater, a slicer, a fork and uses them all as intended and known in the art. As such, the applicant has not shown anything unexpected about this combination of conventional kitchen tools.
Juarez does not specifically teach 
“holding the apparatus by the handle such that at least a portion of the user's hand is positioned adjacent to the substantially exposed first surface about the center portion of the first surface of the piece of material and opposite the second surface of the piece of material, positioning the first side of the piece of material on the surface such that the second surface of the piece of material is positioned adjacent to the food item positioned on the surface, and cutting the food item with a knife, wherein at least the portion of the user's hand is shielded by the generally planar shaped piece of 
However, Blue Kitchen,com teaches the use of a knife guard in which the user slips their finger in the ring on the guard and slices the food item in front of the guard in order to protect their fingers from being cut(picture, p.1, p.2 last paragraph). It would have been obvious to use the kitchen tool of Juarez as a knife guard as taught in Blue Kitchen.com in order to prevent a user’s fingers from being cut. Specifically, it would have been obvious for a user to hold the apparatus by the handle such that at least a portion of the user’s hand is positioned adjacent to the substantially exposed first surface about the center portion of the first surface of the material and opposite the second surface of the piece of material(as made obvious by adjusting the size and placement of the handle as stated above), positioning the first side of the piece of material on the surface such that the second surface of the piece of material is positioned adjacent to the food item positioned on the surface, and cutting the food item with a knife, wherein at least the portion of the user's hand is shielded by the piece of material from being cut by the knife while the user is holding the apparatus and cutting the food item”.
Juarez teaches pressing the grater against the food product when zesting or grating, wherein at least a portion of the user’s hand is shielded by the piece of material from making contact with the food item while the user is zesting or grating the food item with the apparatus(See paragraph 13, the user grasps the device by the handle so the user’s hand would not come in contact with the food item when zesting or grating). 
. As stated above, it would have been obvious to adjust the size and location of the handle in order to allow for ease of use by the consumer, thus rendering it obvious to make the handle smaller and in the center. Making the handle smaller would substantially expose the first surface of the piece of material.
Juarez does not specifically teach
“ holding the apparatus by the handle such that at least a portion of the user's hand is positioned adjacent to the substantially exposed first surface about the center portion of the first surface of the -13-piece of material and opposite the second surface of the piece of material, positioning the first side of the piece of material on the surface such that the second surface of the piece of material is positioned adjacent to the food item positioned on the surface; and moving the apparatus such that the second surface moves the food item along the surface, wherein at least the portion of the user's hand is shielded by the piece of material from making contact with the food item while the user is moving the food item with the apparatus”
However, Juarez does teach a handle adjacent to the first surface that the user can hold in order to avoid making contact with the food item(see paragraph 13). Therefore, it would have been obvious to use the kitchen tool to move food items, such as raw meats or onions, that the user does not want to directly touch. As stated above, it would have been obvious to adjust the size and location of the handle in order to allow for ease of use by the consumer, thus rendering it obvious to make the handle smaller 
Juarez does not specifically teach
“holding the apparatus by the handle such that at least a portion of the user's hand is positioned adjacent to the substantially exposed first surface about the center portion of the first surface of the piece of material, positioning the apparatus such that the second side of the piece of material is positioned on the food item positioned on the surface such that the second side holds down the food item on the surface, and cutting the food item with a knife, wherein at least the portion of the user's hand is shielded by the generally planar shaped piece of material from being cut by the knife while the user is holding down the food item with the apparatus and cutting the food item”.
However, Amazon.com teaches an onion holder that allows a user to hold an onion or other food product in place while cutting so that a user does not have to touch the onion or other food product(p.1 picture, p.2 last bullet point). It would have been obvious to use the kitchen tool of Juarez to hold down an onion or other food while cutting so the user does not have to touch the food product. 
Since Juarez teaches a handle adjacent to the first surface and opposite of the second surface, it would have been obvious for the user to grasp the tool by the handle and position the apparatus such that the curved portion of the second side of the piece of material is positioned on the food item positioned on the surface such that the second side holds down the food item on the surface, and cutting the food item with a knife, wherein at least the portion of the user's hand is shielded by the piece of material from being cut by the knife while the user is holding down the food item with the apparatus 
Juarez does not specifically teach “holding the apparatus by the handle such that at least a portion of the user's hand is positioned adjacent to the substantially exposed first surface about the center portion of the first surface of the piece of material and positioning the apparatus such that the first end of the piece of material is positioned adjacent to a food item positioned on the surface such that the protrusions of the first end pin down the food item on the surface”.
However, as stated above, it would have been obvious to attach a fork(i.e. a plurality of protrusions) to the end of the grater in order to save space as taught in Tarlow. A well-known in the art, a fork is used to pin down food items so a consumer can effectively cut them. Therefore, it would have been obvious to use the protrusions of the fork in Tarlow to pin down food items so that can be effectively cut, a process that is conventional in the art.  As stated above, it would have been obvious to adjust the size and location of the handle in order to allow for ease of use by the consumer, thus rendering it obvious to make the handle smaller and in the center. Making the handle smaller would substantially expose the first surface of the piece of material.
Juarez does not specifically teach “holding the apparatus by the handle such that at least a portion of the user's hand is positioned adjacent to the substantially exposed first surface about the center portion of the first surface of the piece of material, positioning the protrusion of the second end of the piece of material adjacent -14-to the food 
However, Claudepierre teaches a method of juicing a lime using a fork comprising positioning the protrusions of the fork and moving the fork such that the protrusions press against the lime(food item) and thereby extract the liquid content of the lime. Claudepierre teaches that the using a fork avoids the necessity of a juicer if a consumer does have one(p. 4-6). 
It would have been obvious to use the protrusions of the fork function of Tarlow to juice a lime or other fruit or vegetable as taught in Claudepierre in order to avoid purchasing and/or storing a juicer. 
Juarez teaches using the kitchen tool by holding the handle of the tool(see paragraph 13) which would shield the user’s hand from making directly contact with the food item. As stated above, it would have been obvious to adjust the size and location of the handle in order to allow for ease of use by the consumer, thus rendering it obvious to make the handle smaller and in the center. Making the handle smaller would substantially expose the first surface of the piece of material.
Juarez does not specifically teach “holding the apparatus by the handle such that at least a portion of the user's hand is positioned adjacent to the substantially exposed first surface about the center portion of the first surface of the piece of material and opposite the second surface of the piece of material, positioning the elongated opening 
However, Myvett teaches a grating knife comprising a blade and a handle wherein the blade comprises a plurality of punctures(openings, 30) on one end and elongated openings(36) on the other end. The punctures grate the food product and the elongated openings function to thinly slice the food product(paragraph 21). It would have been obvious to include elongated openings in the grater of Juarez as taught in Myvett in order to enable a user to thinly slice a food product, thus providing more functions in the multi-use kitchen tool.
Juarez teaches that the user grasps the grater by the handle in order to shield the used from making contact with the food item. Therefore, when moving the grater with the elongated openings as made obvious by Myvett, the user’s hand would be shielded from making contact with the food item while the user is slicing the food item with the apparatus. 
As stated above, it would have been obvious to adjust the size and location of the handle in order to allow for ease of use by the consumer, thus rendering it obvious to make the handle smaller and in the center. Making the handle smaller would . 
Response to Arguments
Applicant’s arguments pertaining to the 112(a) rejection, see remarks p., 18-22 filed 12/31/2021 have been fully considered and are persuasive.  The 112(a) rejection of claim 20 has been withdrawn. 
Applicant's arguments filed 12/31/2021 pertaining to the 103 rejections have been fully considered but they are not persuasive. 
The applicant argues that Juarez does not specifically teach that a substantial portion of the first surface and the second surface is exposed. Juarez also does not teach that the elongated opening and the group of openings are visible on the first surface and second surface.
However, as stated above, Juarez teaches that the handle has an ergonomic design and that the design of the device is intended to facilitate grasping of the handle(paragraph 22). Therefore, it would have been obvious to adjust the size of the handle in order to allow the user to properly grasp the handle. A smaller handle would allow for a substantial portion of the openings to be not covered by the handle and thus render the group of openings and elongated openings being visible from the first surface and the second surface and the food item being visible as the food items moves through the group of openings from the second surface to the first surface
It would have been obvious to adjust the location of the handle, i.e. have it extend from the center portion of the first surface of the piece of material, in order to aid 
As such, changes in size of shape are matters requiring only ordinary skill in the art and hence are considered routine expedients.  Absent a demonstration of criticality, changes in size or shape do not patentably distinguish the claimed invention from the prior art.  See MPEP 2144.04 IV.
	The applicant argues that changing the shape of the Juarez to have the second side curved would change the operation of the grater. However, the grater functions by pressing the food product against the second surface of the piece of material. It does not involve using the second side of the piece of material. Therefore, adding a U shape to the second side of the piece of material depending on aesthetic design choice or ease of use would not change the primary function of the grater as alleged by the applicant. Ultimately, the shape of the grater is merely a design choice that can easily be adjusted by one of ordinary skill in the art.
The applicant argues that Juarez teaches an embodiment wherein the grater is oriented to stand up on either closed end wall portion 114 or the open wall portion 116. The applicant further alleges that this section teaches away from modifying the ends to 
The applicant argues that the websites relied on in the rejection are not proper printed publication prior art. However, Claudpierre clearly shows a date of May 24, 2014 printed on the first page of the publication. Amazon shows a “Date first available” of July 26, 2017 on the 4th page of the publication. Blue Kitchen.com clearly states on p. 4 “Posted on March 30, 2014”. These dates are all before the effective filing date of 5/7/2020 of the present invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791